Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8 February 2022 is acknowledged and considered.  The 35 U.S.C. 112 rejections of  August 2021are overcome because the C=C group is now CH=CH and claim 68 is independent of claim 50.  The 35 U.S.C. 102 rejections are overcome because R3 cannot be H in the amended claim set.  Newly amended claims 50, 51, 53, 56, 60, 61, 63, 65, 69-72, 74, 75, and 78 are examined on the merits.  Due to claim 78 requiring all of the elements of claims 50 and 69, it is no longer withdrawn and active.  
Pursuant to the procedures set forth in MPEP § 821.04(b), claim 78,  directed to a method of using a compound of active claim 50, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 78, directed to the invention(s) of a method of using a compound of claim 50 requires all the limitations of an allowable product claim.
Claims 1, 4, 5, 11, 13, 15, 19, 25, 41-45, 47, 48,  and 77 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 June 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70, 74, 75, and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for alleviating Parkinson’s disease.  The specification does not reasonably provide enablement for preventing Parkinson’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating Parkinson’s disease with a compound of formula (II), a compound  in which a substituted benzimidazole ring is connected to a phenyl ring through a CH=CH, C-triple bond-C, or N=N linking group.  The treatment concept comprises alleviation and prevention (page 29, line 12-20).  Thus, the claims taken together with the specification imply a compound of formula (II) can alleviate or prevent Parkinson’s disease.
The state of the prior art and (4) the predictability or unpredictability of the art:
ASCHERIO (The Lancet: Neurology, 2016, 15, 1257-1272) describes that Parkinson’s disease is primarily prevented through physical activity (page 1257, abstract).  More studies are needed to determine the epidemiology of Parkinson’s disease (page 1267, second column, third paragraph).  	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in alleviating or preventing Parkinson’s disease, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to the epidemiology of Parkinson’s disease.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for alleviating Parkinson’s disease.  
The specification does not provide guidance for preventing Parkinson’s disease.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to alleviating or preventing Parkinson’s disease and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 50 and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (Journal of Neurochemistry, 2015, 133, 53-65, supporting information pages S1-S17).  Lee describes gas chromatographic-mass spectrometric detection of candidate leachate chemicals (page 58, second column, first paragraph to page 59, second column, second paragraph).  Table S1 of the supporting information describes compound 100 (page S14) which is shown below.  In the compound the following definitions apply: R1 is H; m is zero; R2 is Me; X-Y is CH=CH; and R3 is Cl.

    PNG
    media_image1.png
    51
    829
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    39
    825
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    158
    531
    media_image3.png
    Greyscale


Claim(s) 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAK (ACS Chemical Biology, 2012, 7(7), 1190-1197, supplementary table 1).  Mak describes compound GNF-NITD 89 (page 5 of supplementary table 1).  In the compound the following definitions apply: R1 is H; m is zero; R2 is n-propyl; X-Y is CH=CH; and R3 is Cl.

    PNG
    media_image4.png
    111
    730
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    239
    730
    media_image5.png
    Greyscale

Claim(s) 50, 56, 65, and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SANGUINET (Journal of Physical Chemistry B, 2006, 110, 10672-10682).  Sanguinet describes compounds which are starting materials for compounds 50 and 8o (page 10673, scheme 2).  The starting materials are shown below.  In the compound the following definitions apply: R1 is H; m is zero; R2 is Me; X-Y is CH=CH or C-triple bond-C; and R3 is NMe2 or NEt2.
  Starting Material for compound 5o

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Starting material for compound 8o

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    326
    656
    media_image8.png
    Greyscale

Claim(s) 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CRAWFORD (WO 2010111711, published 20 September 2010).  Crawford describes a compound (figure 36F, second column 3rd compound).  In the compound the following definitions apply: R1 is H; m is zero; R2 is n-propyl; X-Y is CH=CH; and R3 is Cl.

    PNG
    media_image9.png
    145
    209
    media_image9.png
    Greyscale

Claim(s) 50 and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN (Guangdong Huagong, 2009, 36(5), 18-20, 232, STN record thereof).  Chen describes a compound in which the following definitions apply: R1 is H; (CH2)m-R2 is n-butyl; X-Y is CH=CH; and R3 is F.  

    PNG
    media_image10.png
    156
    326
    media_image10.png
    Greyscale

Claim(s) 50, 51, 61, and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TKACHEV (Zhurnal prikladnoi spektroskopii, 1965, 2(1), 63-68).  Tkachev describes compounds of table 3 (page 42), in which the following definitions apply: X-Y is CH=CH; m is one; R2 is Me; and R3 is F, Cl, Br, Me, OMe, or phenyl.

    PNG
    media_image11.png
    311
    586
    media_image11.png
    Greyscale

Claim(s) 50, 56, 65, and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOLODYAZHNAYA (Khimiya Geterosiklichesskikh Soedineii, 1975, 6, 829-833, STN record thereof).  Kolodyazhnaya describes a compound in which the following definitions apply: R1 is H; X-Y is N=N; m is one; R2 is Me; and R3 is NMe2.  

    PNG
    media_image12.png
    229
    512
    media_image12.png
    Greyscale

Claim(s) 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LE (Izvestiya Severo-Kavkazskogo Nauchnogo Tsentra Vysshei Shkoly Estestvennye Nauki, 1977, 5(1), 55-58).  Le describes a compound in which the following definitions apply: R1 is H; X-Y is N=N; m is one; R2 is Me; and a phenyl ring is substituted at the o and p-substituted by an OMe group.  

    PNG
    media_image13.png
    343
    467
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    150
    342
    media_image14.png
    Greyscale


Claim(s) 50 and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHEGAL (IzvestiiÍ¡a vysshikh uchebnykh zavedeniiÌ, 1978, 21(9), 1258-1261).  Shegal describes two compounds, the first and penultimate entries of table 1 (page 1259).  In these compounds the following definitions apply: R1 is H; X-Y is N=N; m is one; R2 is benzyl; and a phenyl ring is p-substituted by an OH or OMe group (first and penultimate compounds respectively).  

    PNG
    media_image15.png
    516
    912
    media_image15.png
    Greyscale

Claim(s) 50 and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolodyazhnaya (Khimiya Geterotsiklicheskikh Soedinenii, 1990, 5, 637-642).  Kolodyazhnaya describes compounds IVc, VIIId, and IX (page 539).  In these compounds the following definitions apply: R1 is H; X-Y is N=N; m is one; R2 is Me; and the diazo portion is connected to a 3,6-di(OMe)phenyl ring, a 2-4-di)Ome)phenyl ring, or a p-methoxyphenyl ring.

    PNG
    media_image16.png
    211
    662
    media_image16.png
    Greyscale

Claim(s) 50 and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolodyazhnaya (Khimiya Geterotsiklicheskikh Soedinenii, 1991, 9, 1209-1214).  Kolodyazhnaya describes compounds 1, IIIa-c, and VIa-c.  In these compounds the following definitions apply: R1 is H; X-Y is N=N; m is one; R2 is Me; and the diazo portion is connected to a 2-methoxynaphthalene ring, p-methoxyphenyl ring, or a phenyl ring substituted with a NH-phenyl group in which the phenyl ring is unsubstituted or substituted.

    PNG
    media_image17.png
    292
    562
    media_image17.png
    Greyscale

Claim(s) 50 and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XU (CN 102688250, published 26 September 2012, STN record thereof, available 1 October 2012).  In the compound the following definitions apply: R1 is H; (CH2)m-R2 is ethyl; X-Y is N=N; and R3 is OH.  

    PNG
    media_image18.png
    121
    328
    media_image18.png
    Greyscale

Claim(s) 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolodyazhnaya (Khimiya Geterotsiklicheskikh Soedinenii, 1983, (5), 661-666, STN record thereof).  Kolodyazhnaya describes a compound in which the following definitions apply: R1 is H; m is zero; R2 is Me; X-Y is N=N; and a 2,3,5,6-tetramethylphenyl ring is attached to the N=N group.

    PNG
    media_image19.png
    201
    528
    media_image19.png
    Greyscale

Conclusion
Claims 50, 56, 65, 68, 70, 74, 75, and 78 are not allowed.  
Claims 53, 60, 63, 69, and 71-72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kolodyazhnaya (Khimiya Geterotsiklicheskikh Soedinenii, 1983, (5), 661-666, STN record thereof) does not describe a compound In which X-Y is ethynylene.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699